Exhibit 10.1
 
CON-WAY INC.
 
RESTRICTED STOCK UNIT GRANT AGREEMENT
 
THIS AGREEMENT, including Appendix A, granted on the 7th day of February, 2012
(“Grant Date”), by Con-way Inc., a Delaware corporation (hereinafter called
“Company”) to Recipient.
 
WITNESSETH:
 
WHEREAS, the Company has adopted the Con-way Inc. 2006 Equity and Incentive
Plan, as amended from time to time (as so amended, the “Plan”), which Plan is
incorporated into this Agreement by reference;
 
WHEREAS, the Company encourages its executive officers to own securities of the
Company and thereby to align their interests more closely with the interests of
the other stockholders of the Company, desires to motivate Recipient by
providing Recipient with a direct interest in the Company’s attainment of its
financial goals, and desires to provide a financial incentive that will help
attract and retain the most qualified executive officers; and
 
WHEREAS, the Company has determined that it would be to the advantage and
interest of the Company and its stockholders to issue to Recipient the
Restricted Stock Units (as defined below) provided for in this Agreement as an
incentive for increased efforts and successful achievements;
 
NOW, THEREFORE, the Company hereby grants to Recipient the Restricted Stock
Units provided for in this Agreement upon the following terms and conditions:
 
1.
Defined Terms.  Except as otherwise indicated herein, all capitalized terms used
in this Agreement without definition shall have the meanings given to such terms
in the Plan.



2.
Restricted Stock Units.  As of the Grant Date, the Company hereby grants that
number of restricted stock units to Recipient as set forth in the “Summary of
Grant/Award” on the online award acceptance page of the Company’s designated
broker with respect to the Company’s shares of Common Stock (hereinafter called
the “Stock”), pursuant to Section 10 of the Plan (hereinafter called the
“Restricted Stock Units”), subject to the requirement that Recipient remains an
Active Employee of the Company, a Subsidiary, or an Affiliate at all times
during the period from the Grant Date through the applicable Vesting Date for
such Restricted Stock Units as set forth in Section 3.  As used herein, “Active
Employee” of the Company, a Subsidiary or an Affiliate means an employee who
(i) is actively employed by the Company, a Subsidiary or an Affiliate or (ii) is
on an authorized medical, disability or other leave from the Company, a
Subsidiary or an Affiliate. The number of Restricted Stock Units granted
hereunder will be adjusted from time to time for changes in capitalization, as
provided in the Plan.


 
1

--------------------------------------------------------------------------------

 


3.
Vesting; Settlement.



 
(a)
Subject to subsections (b), (c), (d) and (e) of this Section 3, all Restricted
Stock Units shall vest on the third (3rd) anniversary of the Grant Date,
provided that Recipient has been an Active Employee of the Company, a
Subsidiary, or an Affiliate at all times during the period from the Grant Date
until such date.  Subject to Section 5 below, the Company may cause such number
of Restricted Stock Units to vest as may be necessary to satisfy any Tax-Related
Items (as defined in Section 5 below) that may arise before the vesting date.

 
 
(b)
All Restricted Stock Units (if any) which have not vested shall vest upon the
earliest to occur of the following, provided that Recipient has been an Active
Employee of the Company, a Subsidiary or an Affiliate at all times during the
period from the Grant Date until the date of such occurrence:

 
 
(1)
Recipient’s death;

 
 
(2)
Termination of Recipient’s employment with the Company, a Subsidiary or an
Affiliate as a result of a Disability; or

 
As used herein, “Disability” means a substantial mental or physical disability,
as determined by the Committee in its sole discretion.
 
 
(c)
A pro rata portion of all Restricted Stock Units which have not vested shall
vest upon Recipient’s Normal Retirement.  Such pro rata portion shall equal the
number of unvested Restricted Stock Units, multiplied by a fraction, the
numerator of which is the number of full months elapsing from the Grant Date to
the date of Recipient’s Normal Retirement, and the denominator of which is 36.
“Normal Retirement” means retirement on or after age 65 (Normal Retirement Date)
or after attaining age 55 with combined age in whole or partial years (rounded
to the nearest whole month) plus years of service equal to at least 85 (the Rule
of 85). For the avoidance of doubt, any Restricted Stock Units that do not vest
pursuant to this Section 3(c) (i.e., the non-pro rata portion) shall be
automatically, immediately and irrevocably forfeited upon Recipient’s Normal
Retirement.

 
 
(d)
(1)
Upon a Change in Control (other than a Change in Control that constitutes a
“Disposition of a Business Unit” (as defined in the CIC Severance Agreement (as
defined below)), the Restricted Stock Unit shall be converted, assumed or
replaced with an equivalent restricted stock unit or right (“Assumed”) by the
surviving corporation, the successor corporation or its parent corporation, as
applicable (the “Successor Corporation”).  If there is a Change in Control
(other than a Disposition of a Business Unit) and the Restricted Stock Unit is
not Assumed, then immediately prior to the Change in Control such Restricted
Stock Units shall become fully

 
 
2

--------------------------------------------------------------------------------

 


 
vested.   For purposes of this Paragraph 3(d)(1), the Restricted Stock Units
shall be considered Assumed if, following the Change in Control, the restricted
stock unit or other right confers the right to receive, for each Restricted
Stock Unit subject to the award immediately prior to the Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
connection with the Change in Control by holders of Stock for each share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration selected by the holders of a majority
of the outstanding shares of Stock); provided, however, that if such
consideration received in connection with the Change in Control is not solely
common stock of the Successor Corporation, the Committee may, with the consent
of the Successor Corporation, provide for the consideration to be received, for
each share of Stock subject thereto, to be solely common stock of the Successor
Corporation equal in fair market value to the per share consideration received
by holders of Stock in connection with the Change in Control.

 
 
(2)
If, on the Grant Date, Recipient is a party to a Severance Agreement (Change in
Control) with the Company or a Subsidiary or Affiliate (on the terms, conditions
and other provisions, including definitions, as are in effect on the Grant Date
and without regard to whether the Severance Agreement (Change in Control) is in
effect on the date of a Change in Control or the date Recipient’s employment
terminates, the “CIC Severance Agreement”), then, if the Restricted Stock Units
are Assumed and Recipient’s employment terminates and such termination of
employment constitutes or would constitute a “Severance” (as defined in the CIC
Severance Agreement), the Restricted Stock Units shall become fully vested on
the date of Recipient’s termination.

 
 
(3)
Notwithstanding subsection (2) of this Section 3(d), if the Change in Control
constitutes a “Disposition of a Business Unit” (as defined in the CIC Severance
Agreement) and, as of immediately prior to the Change in Control, Recipient is
an Active Employee of the Business Unit that is the subject of the Change in
Control, then:

 
 
(i)
If, immediately following the Change in Control, Recipient continues to be
employed by the Business Unit (or is employed by the successor company that
acquires the Business Unit) and, as a result of the Change in Control, ceases to
be an Active Employee, then the Restricted Stock Units shall become fully vested
on the date of the Change in Control;

 
 
3

--------------------------------------------------------------------------------

 


 
(ii)
If, in connection with the Change in Control, Recipient ceases to be an Active
Employee and is not retained by the Business Unit (or employed by the successor
company that acquires the Business Unit), then the Restricted Stock Units shall
become fully vested on the date of the Change in Control;

 
 
(iii)
If, in connection with the Change in Control, Recipient ceases to be an employee
of the Business Unit but continues to be employed as an Active Employee
(regardless of whether employed in the same capacity as was employed prior to
the Change in Control), then the provisions of subsection (2) of this Section
3(d) shall apply to the Restricted Stock Units (it being understood that a
Change in Control will be deemed to have occurred for purposes of subsection
(2)).

 
 
(4)
Any other provision of this Agreement to the contrary notwithstanding, in the
event it is determined by the Company that any vesting of the Restricted Stock
Units contemplated by this Section 3(d) would be subject to the Excise Tax (as
defined in the CIC Severance Agreement) or would result in the loss of a
deduction to the Company or any Affiliate under Section 280G of the Code, the
vesting of the Restricted Stock Units may be adjusted as provided in Section 4
of the CIC Severance Agreement.

 
 
(e)
(1)
If, on the Grant Date, Recipient is (i) a party to a Severance Agreement
(Non-Change in Control) with the Company or a Subsidiary or Affiliate (on the
terms, conditions and other provisions, including definitions, as are in effect
on the Grant Date and without regard to whether the Severance Agreement
(Non-Change in Control) is in effect on the date Recipient’s employment is
terminated, the “Non-CIC Severance Agreement”) or (ii) eligible to receive
severance benefits under the Non-Change in Control Severance Policy (on the
terms, conditions and other provisions, including definitions, as are in effect
on the Grant Date and without regard to whether the Non-Change in Control
Severance Policy is in effect on the date Recipient’s employment is terminated,
the “Non-CIC Severance Policy”), then if Recipient’s employment terminates while
Recipient is an Active Employee and such termination of employment constitutes
or would constitute, as applicable, (A) a “Severance” (as defined in the Non-CIC
Severance Agreement) or (B) an “Involuntary Termination” (as defined in the
Non-CIC Severance Policy), then the Restricted Stock Units shall become vested,
on the date of Recipient’s termination of employment but only to the extent
provided in the

 
 
4

--------------------------------------------------------------------------------

 


 
Non-CIC Severance Agreement or Non-CIC Severance Policy, as applicable.

 
 
(2)
Recipient hereby acknowledges and understands that under no event or
circumstance shall Recipient be entitled to vesting acceleration under this
Section 3(e) to the extent such vesting acceleration exceeds any vesting
acceleration that has occurred or will occur under the Non-CIC Severance
Agreement or Non-CIC Severance Policy, as applicable.

 
 
(f)
Recipient shall not be eligible for the vesting acceleration or other benefits
provided under subsection (d) or (e) unless Recipient (or, in the event of the
death of Recipient, the executor, personal representative or administrator of
Recipient’s estate) first executes a written release in the form then maintained
by the Company and delivers such release to the Company within the period
required under the release, but in any event with 45 days following Recipient’s
employment termination.

 
 
(g)
All Restricted Stock Units (if any) which have not vested shall be
automatically, immediately and irrevocably forfeited if Recipient ceases to be
an Active Employee of the Company, a Subsidiary or an Affiliate for any reason
other than as a result of an occurrence described in subsections (b), (c), (d)
or (e) above. Upon forfeiture of any Restricted Stock Units, all right, title
and interest of Recipient in such Restricted Stock Units, and in any
distributions contemplated by Section 4 (other than cash dividends received by
Recipient pursuant to Section 4 prior to such forfeiture), shall thereupon
cease; and all right, title and interest in and to such Restricted Stock Units
and distributions shall vest in the Company, with no compensation or
consideration to Recipient.

 
 
(h)
Each vested Restricted Stock Unit will be settled by the delivery of one share
of Stock to Recipient, as soon as practicable, subject to satisfaction of
Tax-Related Items withholding obligations (as defined in Section 5) and
compliance with securities laws and other applicable laws; provided, however,
that to the extent that settlement of the Restricted Stock Units constitutes an
item of deferred compensation under Code Section 409A (in the case of U.S.
taxpayers), the Restricted Stock Units shall be settled on the earliest of
(i) the vesting date provided in Section 3(a), (ii) within 30 days of the
vesting date provided in Section 3(b) or 3(c), (iii) if Section 3(d)(1) applies,
within 30 days following a Change in Control that is a “change in control event”
within the meaning of Code Section 409A, or (iv) on the 52nd day following a
“separation from service” within the meaning of Code Section 409A under Section
3(d)(2), 3(d)(3), 3(d)(4) or 3(e).  Notwithstanding the foregoing, if Recipient
is a U.S. taxpayer and a “specified employee” (as that term is defined in the
Company’s 2005 Deferred Compensation Plan for Executives and Key Employees, or a
successor plan) and if the Restricted Stock Units constitute an item of deferred
compensation under Code Section 409A, the Restricted Stock

 
 
5

--------------------------------------------------------------------------------

 


 
Units shall be settled on the earlier of (i) the first day of the seventh month
following Participant’s “separation from service” or (ii) 30 days following the
date of Participant’s death.

 
 
(i)
For avoidance of doubt, only shares of Stock shall be issuable upon the
settlement of Restricted Stock Units, not cash.  The Company shall not be
required to issue fractional shares of Stock upon settlement of the Restricted
Stock Units.

 
4.
Dividend Equivalents.



 
(a)
Recipient shall not be entitled to receive Dividend Equivalents with respect to
the Restricted Stock Units and Additional Securities held by Recipient in the
event that the Board declares a cash dividend on the Company’s Stock.



 
(b)
If the Board declares a dividend on the Company’s Stock (other than a cash
dividend) including, but not by way of limitation, warrants and securities
received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization, Recipient will be entitled to Dividend
Equivalents equal to the value (as determined by the Committee in its sole
discretion) of dividends payable on the same number of shares of Stock as the
number of Restricted Stock Units and Additional Securities (as defined below)
then held by Recipient.  Any such Dividend Equivalents will be in the form of
additional whole Restricted Stock Units, which Restricted Stock Units shall be
subject to the same terms and vesting and payment conditions as the underlying
Restricted Stock Units or Additional Securities with respect to which they were
issued (such additional Restricted Stock Units being referred to as “Additional
Securities”).  The number of additional Restricted Stock Units Recipient will
receive shall be determined by dividing the value (as determined by the
Committee in its sole discretion) of dividends payable per share of Stock on a
given date by the Fair Market Value per share of Stock on such date (rounded
down to the nearest whole share).



5.
Taxes.



 
(a)
Regardless of any action the Company or the Subsidiary or Affiliate that employs
Recipient (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Recipient acknowledges that the ultimate liability for
all Tax-Related Items legally due by him or her is and remains Recipient’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  Recipient further acknowledge that that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including the

 
 
6

--------------------------------------------------------------------------------

 


 
grant or vesting of the Restricted Stock Units, the settlement of the Restricted
Stock Units in shares of Stock upon vesting, the subsequent sale of any shares
of Stock acquired at vesting and the receipt of any dividends or Dividend
Equivalents; and (2) do not commit to structure the terms of the grant or any
aspect of the Restricted Stock Units to reduce or eliminate Recipient’s
liability for Tax-Related Items.  Further, if Recipient is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, Recipient
acknowledges that the Company and/or employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

 
 
(b)
Prior to any taxable or tax withholding event, as applicable, Recipient shall
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, Recipient authorizes
the Company or its respective agents to satisfy the obligations with regard to
all Tax-Related Items by withholding in shares of Stock to be issued upon
settlement of the Restricted Stock Units.  In the event that such withholding in
shares of Stock is problematic under applicable tax or securities law or has
materially adverse accounting consequences, by Recipient’s acceptance of the
Restricted Stock Units, Recipient authorizes and directs the Company and any
brokerage firm determined acceptable to the Company to sell on Recipient’s
behalf a whole number of shares from those shares of Stock issuable to Recipient
as the Company determines to be appropriate to generate cash proceeds sufficient
to satisfy the obligation for Tax-Related Items.

 
The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates, in which case Recipient will receive
a refund of any over-withheld amount in cash and will have no entitlement to the
Stock equivalent.  If the obligation for Tax-Related Items is satisfied by
withholding in shares of Stock, for tax purposes, Recipient is deemed to have
been issued the full number of shares of Stock subject to the vested Restricted
Stock Units, notwithstanding that a number of the shares of Stock are held back
solely for the purpose of paying the Tax-Related Items.  Anything in this
Section 5 to the contrary notwithstanding, the right of the Company or the
Employer to withhold any Tax-Related Items for any portion of the Restricted
Stock Units that is considered deferred compensation subject to Section 409A of
the Code shall be limited to the minimum amount permitted to avoid a prohibited
acceleration under Section 409A of the Code.
 
 
(c)
Finally, Recipient agrees to pay the Company or the Employer, including through
withholding from Recipient’s wages or other cash compensation paid to Recipient
by the Company and/or the Employer, any amount of

 
 
7

--------------------------------------------------------------------------------

 


 
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Recipient’s participation in the Plan that cannot
be satisfied by the means previously described.  The Company may refuse to issue
or deliver the shares or the proceeds of the sale of shares of Stock, if
Recipient fails to comply with Recipient's obligations in connection with the
Tax Related Items.

 
6.
Committee Decisions Conclusive.  All decisions of the Committee upon any
question arising under the Plan or under this Agreement shall be final and
binding on all parties (except as otherwise resolved or settled pursuant to the
claims procedures set forth in Section 15 of the Plan).



7.
Nature of Grant.  In accepting the grant of Restricted Stock Units, Recipient
acknowledges, understands, and agrees that:



 
(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 
 
(b)
the grant of the Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;

 
 
(c)
all decisions with respect to future grants of Restricted Stock Units or other
grants, if any, will be at the sole discretion of the Company;

 
 
(d)
Recipient is voluntarily participating in the Plan;

 
 
(e)
the Restricted Stock Units and the shares of Stock subject to the Restricted
Stock Units are not intended to replace any pension rights;

 
 
(f)
the award of Restricted Stock Units and Recipient’s participation in the Plan
will not be interpreted to form an employment contract with the Company or any
of its Subsidiaries or Affiliates;

 
 
(g)
the future value of the shares of Stock underlying the Restricted Stock Units is
unknown, indeterminable and cannot be predicted with certainty;

 
 
(h)
the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Recipient’s participation in the
Plan, or Recipient’s acquisition or sale of the underlying shares of Stock;

 
 
(i)
Recipient is hereby advised to consult with Recipient’s personal tax, legal and
financial advisors regarding Recipient’s participation in the Plan before taking
any action related to the Plan;

 
 
8

--------------------------------------------------------------------------------

 


 
(j)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from termination of Recipient’s
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws), and in consideration of the grant of the
Restricted Stock Units to which Recipient is otherwise not entitled, Recipient
irrevocably agrees never to institute any claim against the Company or the
Employer, waive his or her ability, if any, to bring any such claim, and release
the Company and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Recipient shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claims;

 
 
(k)
For Recipients who reside outside the U.S., the following additional provisions
shall apply:

 
 
(i)
the Restricted Stock Units and the shares of Stock subject to the Restricted
Stock Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any Subsidiary or
Affiliate of the Company;

 
 
(ii)
the Restricted Stock Units and the shares of Stock subject to the Restricted
Stock Units are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer, and
which is outside the scope of Recipient's employment contract, if any;  and

 
 
(ii)
in the event of termination of Recipient’s employment (whether or not in breach
of local labor laws), Recipient’s right to receive the Restricted Stock Units
and vest in the Restricted Stock Units under the Plan and this Agreement, if
any, will terminate effective as of the date that Recipient is no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); the Committee shall have the exclusive
discretion to determine when Recipient is no longer actively employed for
purposes of the Restricted Stock Units and this Agreement.

 
 
9

--------------------------------------------------------------------------------

 
8.
Data Privacy.  Recipient hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Recipient’s
personal data as described in this Agreement and any other Restricted Stock Unit
grant materials by and among, as applicable, the Employer, the Company and its
Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing Recipient’s participation in the Plan.

 
Recipient understands that the Company and the Employer may hold certain
personal information about Recipient, including, but not limited to, Recipient’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Recipient’s favor, for the exclusive purpose
of implementing, administering and managing the Plan (“Data”).


 
Recipient understands that Data will be transferred to Equity Administration
Solutions, Inc. (“EASI”) and/or Morgan Stanley Smith Barney (“MSSB”) or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  Recipient understands that those who receive the
Data may be located in the United States or elsewhere, where the data privacy
laws and protections may be different.  Recipient understands that he or she may
request a list with the names and addresses of any potential third party
transferees of the Data by contacting his or her local human resources
representative.  Recipient authorizes the Company, EASI, MSSB and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan.  Recipient understands that Data will be held only as long as is necessary
to implement, administer and manage Recipient’s participation in the
Plan.  Recipient understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative.  Recipient understands, however, that refusing or withdrawing
his or her consent may affect Recipient’s ability to participate in the
Plan.  For more information on the consequences of Recipient’s refusal to
consent or withdrawal of consent, Recipient understands that he or she may
contact his or her local human resources representative.



9.
No Right to Continued Employment, etc.  None of this Agreement, the grant of
Restricted Stock Units hereunder, the vesting of Restricted Stock Units,
Recipient’s receipt of Stock upon the settlement of vested Restricted Stock
Units


 
10

--------------------------------------------------------------------------------

 


 
or any other agreement entered into pursuant hereto (i) shall confer upon
Recipient the right to continue in the employ of the Company, any Subsidiary or
any Affiliate or to be entitled to any remuneration or benefits not set forth
herein or in any such other agreement or (ii) interfere with or limit in any way
the right of the Company or any such Subsidiary or Affiliate to terminate
Recipient’s employment.



10.
No Rights as Stockholder Prior to Issuance of Stock; Securities Law
Compliance. Recipient shall not have any rights as a stockholder of the Company
(including any voting rights) by virtue of the grant of Restricted Stock Units
hereunder or the vesting of Restricted Stock Units, prior to the time that
shares of Stock are issued to Recipient in accordance with the terms of this
Agreement and the Plan. No shares of Stock shall be issued upon the vesting of
Restricted Stock Units unless such shares are either (a) then registered under
the Securities Act or (b) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act.  The award of
Restricted Stock Units, the vesting of Restricted Stock Units or the settlement
of vested Restricted Stock Units under this Agreement must also comply with
other applicable laws and regulations, and shares of Stock will not be issued if
the Company determines that such issuance would not be in material compliance
with such laws and regulations.



11.
Notice.  Any notice or other paper required to be given or sent pursuant to the
terms of this Agreement or the Plan shall be sufficiently given or served
hereunder to any party when transmitted by registered or certified mail, postage
prepaid, addressed to the party to be served as follows:



Company:                      Con-way Inc.
2211 Old Earhart Road, Suite 100
Ann Arbor, Michigan 48105
Attn.: General Counsel


 
Recipient:
At Recipient’s address as it appears under Recipient’s signature to this
Agreement, or the last address provided by Recipient to the Company.

 
12.
Transferability.  None of the Restricted Stock Units, the vested Restricted
Stock Units, or any beneficial interest in any of the foregoing, may be
transferred in any manner other than by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, Recipient may designate a
beneficiary for the shares of Stock that may be issuable upon the settlement of
vested Restricted Stock Units, in the event of Recipient's death, by completing
the Company's approved beneficiary designation form and filing such form with
the Company's Corporate Human Resources Department.  The terms of this Agreement
shall be binding upon Recipient's executors, administrators, heirs, successors,
and transferees.



 
11

--------------------------------------------------------------------------------

 
 
13. 
Amendment; Modification.  This Agreement may not be modified or amended, except
for a unilateral amendment by the Company that does not materially adversely
affect the rights of Recipient under this Agreement.  No party to this Agreement
may unilaterally waive any provision hereof, except in writing.  Any such
modification, amendment or waiver signed by, or binding upon, Recipient, shall
be valid and binding upon any and all persons or entities who may, at any time,
have or claim any rights under or pursuant to this Agreement.



14.
Severability.  If any provision of this Agreement shall be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if such invalid or unenforceable provision were not contained
herein.



15.
Successors.  Except as otherwise expressly provided herein, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors and assigns.



16.
Governing Law.  The interpretation and enforcement of this Agreement shall be
governed by the internal laws of the State of Delaware without regard to
principles of conflicts of laws.



For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Agreement
(including Appendix A, if applicable), the parties hereby submit to and consent
to the exclusive jurisdiction of the State of Michigan and agree that such
litigation shall be conducted only in the courts located in Washtenaw County,
Michigan, or the federal courts for the United States for the Eastern District
of Michigan, and no other courts, where this grant is made and/or to be
performed.


17.
Governing Plan Document.  This award is subject to all the provisions of the
Plan, which hereby are incorporated herein, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan.  In the event of any conflict
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan shall control.



18.
Language.  If Recipient has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.



19.
Appendix.  Notwithstanding any provisions in this Agreement or the Plan, the
grant of Restricted Stock Units shall be subject to any special terms and
conditions set forth in the Appendix A, if applicable, to this Agreement for
Recipient’s country of residence, if any.  Moreover, if Recipient relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Recipient, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the
Plan.  The Appendix constitutes part of this Agreement.



 
12

--------------------------------------------------------------------------------

 
 
20.
Electronic Delivery.  The Company may, in its sole discretion, decide to deliver
any documents related to current or future participation in the Plan by
electronic means.  Recipient hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.



21.
Counterparts.  This Agreement may be executed in counterparts, all of which
taken together shall be deemed one original.



22.
Code Section 409A.



 
(i)
For U.S. taxpayers, notwithstanding anything to the contrary in this Agreement,
no settlement of Restricted Stock Units or other payment under this Agreement
that constitutes an item of deferred compensation under Section 409A of the Code
and becomes payable by reason of Recipient’s termination of employment shall be
made to Recipient unless Recipient’s termination of employment constitutes a
“Separation from Service” (within the meaning of Code Section 409A); and

 
 
(ii)
The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify this Agreement
as may be necessary to ensure that all vesting or delivery of shares of Stock
provided under this Agreement are made in a manner that complies with Section
409A of the Code and the Treasury Regulations and other IRS guidance issued
thereunder.  It is the Company’s intention that this Agreement and the award of
Restricted Stock Units, the vesting of Restricted Stock Units and the settlement
of vested Restricted Stock Units hereunder shall comply with Section 409A of the
Code; this Agreement shall be interpreted in a manner consistent with such
intention.  The Company makes no representation or covenant to ensure that the
vesting and delivery of the shares of Stock provided under this Agreement are
exempt or compliant with Section 409A of the Code and will have no liability to
Recipient or any other party if the vesting or delivery of shares of Stock under
this Agreement that is intended to be exempt from, or compliant with, Section
409A of the Code is not so exempt or compliant or for any action taken by the
Company with respect thereto.

 
 
* * * *

 
 
13

--------------------------------------------------------------------------------

 
 
Recipient acknowledges that as of the Grant Date, this Agreement (including the
country-specific Appendix A, if applicable) and the Plan set forth the entire
understanding between Recipient and the Company regarding the acquisition of
stock in the Company under the Plan and supersede all prior oral and written
agreements on this subject.


By Recipient’s electronic acceptance and the signature of the Company’s
representative below, Recipient and the Company agree that the award of
Restricted Stock Units is granted under and governed by the terms and conditions
of this Agreement (including the country-specific Appendix A, if applicable) and
the Plan. Recipient has reviewed and fully understands all provisions of this
Agreement (including the country-specific Appendix A) and the Plan in their
entirety, and has had an opportunity to obtain the advice of counsel prior to
executing this Agreement.


 
Con-way
 
\s\ Stephen K. Krull
 
EVP General Counsel & Secretary
 
 
14

--------------------------------------------------------------------------------

 


APPENDIX A
 
CON-WAY INC. 2006 EQUITY AND INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT GRANT AGREEMENT
COUNTRY-SPECIFIC PROVISIONS


Terms and Conditions


This Appendix A includes additional terms and conditions that govern the
Restricted Stock Units granted to Recipient under Con-way Inc. 2006 Equity and
Incentive Plan, as amended from time to time (as so amended, the “Plan”) if
Recipient resides in one of the countries listed below.  Capitalized terms used
but not defined in this Appendix A are defined in the Plan and/or the Restricted
Stock Unit Grant Agreement (the “Agreement”), and have the meanings set forth
therein.


Notifications


This Appendix A also includes information regarding exchange controls and
certain other issues of which Recipient should be aware with respect to
Recipient's participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2012.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that Recipient not
rely on the information noted in this Appendix A as the only source of
information relating to the consequences of Recipient’s participation in the
Plan because the information may be out of date at the time that Recipient vests
in the Restricted Stock Units or sells shares of Stock acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Recipient’s particular situation, and the Company is not in a position
to assure Recipient of a particular result.  Accordingly, Recipient is advised
to seek appropriate professional advice as to how the relevant laws in
Recipient’s country may apply to Recipient's situation.


Finally, Recipient understands that if he or she is a citizen or resident of a
country other than the one in which Recipient is currently working, transfers
employment after the Grant Date, or is considered a resident of another country
for local law purposes, the information contained herein may not apply to
Recipient, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall apply.


CHINA


Terms and Conditions


Legal Restrictions.  To facilitate compliance with applicable laws and
regulations in China, Recipient agrees to immediately sell all shares of Stock
issued to Recipient at vesting and settlement of the Restricted Stock Units, or
as soon as possible thereafter (in the event of a blackout period). Recipient
further agrees that the Company is authorized to instruct its designated broker,
to assist with the mandatory sale of such shares of Stock (on Recipient’s behalf
pursuant to this authorization) and Recipient expressly authorizes the Company’s
designated broker to complete the sale of such shares of Stock.  Recipient
acknowledges that the Company’s designated broker is under no obligation to
arrange for the sale of the shares of Stock at any particular price.  Upon the
sale of the shares of Stock, the Company agrees to pay Recipient the cash
proceeds from the sale, less any brokerage fees or commissions and subject to
any obligation to satisfy Tax-Related Items.  These restrictions will not apply
to non-PRC citizens.


 
15

--------------------------------------------------------------------------------

 
 
Exchange Control Requirements.  Recipient understands and agrees that, pursuant
to local exchange control requirements, Recipient will be required to
immediately repatriate the cash proceeds from sale of shares of Stock underlying
the Restricted Stock Units to China.  Recipient further understands that, under
local law, such repatriation of his or her cash proceeds may need to be
effectuated through a special exchange control account established by the
Company, a Subsidiary, an Affiliate, or the Employer, and Recipient hereby
consents and agrees that any proceeds from the sale of shares of Stock may be
transferred to such special account prior to being delivered to Recipient.  The
Company is under no obligation to secure any exchange conversion rate, and the
Company may face delays in converting the proceeds to local currency due to
exchange control restrictions in China.  Recipient agrees to bear any currency
fluctuation risk between the time the shares of Stock are sold and the time the
sale proceeds are distributed through any such special exchange account.
Recipient further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.  These requirements will not apply to
non-PRC citizens.


HONG KONG


Terms and Conditions


Securities Law Information.  To facilitate compliance with securities laws in
Hong Kong, Recipient agrees not to sell the shares of Stock issued upon vesting
of the Restricted Stock Units within six months of the Grant Date.


WARNING:  The Restricted Stock Units and the shares of Stock to be issued upon
vesting do not constitute a public offer of securities under Hong Kong law and
are available only to Employees.  Please be aware that the contents of the
Agreement, including this Appendix A, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong.  Nor have the documents been
reviewed by any regulatory authority in Hong Kong.  The Restricted Stock Units
are intended only for the personal use of each Employee and may not be
distributed to any other person. Recipient is cautioned to review the offer
carefully as it may not include the same information as an offer made by a Hong
Kong issuer. If Recipient is in any doubt about any of the contents of the
Agreement, including this Appendix A, or the Plan, Recipient should obtain
independent professional advice.


 
16

--------------------------------------------------------------------------------

 
 
Notifications


Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.


MEXICO


Terms and Conditions


Labor Law Acknowledgment. By accepting the Restricted Stock Unit grant,
Recipient acknowledges that he or she understands and agrees that: (a) the
Restricted Stock Units are not related to the salary and other contractual
benefits provided to Recipient by the Employer; and (b) any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of Recipient’s employment.


Policy Statement. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability to
Recipient.


The Company, with registered offices at 2211 Old Earhart Road, Ann Arbor,
Michigan 48105, United States of America, is solely responsible for the
administration of the Plan and participation in the Plan or the acquisition of
shares of Stock does not, in any way, establish an employment relationship
between Recipient and the Company since Recipient is participating in the Plan
on a wholly commercial basis and the sole employer is Con-way Truckload de
Mexico, S.A. de C.V or Menlo Worldwide Mexico, S. de R.L. de C.V., as
applicable, nor does it establish any rights between Recipient and the Employer.


Plan Document Acknowledgment. By accepting the Restricted Stock Unit grant,
Recipient acknowledges he or she has received a copy of the Plan, has reviewed
the Plan and the Agreement in their entirety and fully understands and accepts
all provisions of the Plan and the Agreement.


Recipient further acknowledges that having read and specifically and expressly
approved the terms and conditions in the Section 7 of the Agreement, in which
the following is clearly described and established: (a) participation in the
Plan does not constitute an acquired right; (b) the Plan and participation in
the Plan is offered by the Company on a wholly discretionary basis; (c)
participation in the Plan is voluntary; and (d) the Company and its Affiliates
are not responsible for any decrease in the value of the shares of Stock
underlying the Restricted Stock Units.


 
17

--------------------------------------------------------------------------------

 
 
Finally, Recipient does not reserve any action or right to bring any claim
against the Company for any compensation or damages as a result of participation
in the Plan and Recipient therefore grants a full and broad release to the
Employer and the Company (including its Affiliates) with respect to any claim
that may arise under the Plan.


Spanish Translation


Reconocimiento de la Ley Laboral. Al aceptar las Restricted Stock Units, el
Beneficiario reconoce y acepta que: (a) las Unidades no se encuentran
relacionadas con su salario ni con otras prestaciones contractuales concedidas
por parte del patrón; y (b) cualquier modificación del Plan o su terminación no
constituye un cambio o impedimento de los términos y condiciones del empleo del
Beneficiario.


Declaración de la Política. La invitación que hace la Compañía bajo el Plan es
unilateral y discrecional, por lo que la Compañía se reserva el derecho absoluto
de modificar e interrumpir el mismo en cualquier tiempo, sin ninguna
responsabilidad para el Beneficiario.


La Compañía, con oficinas ubicadas en 2211 Old Earhart Road, Ann Arbor, Michigan
48105, United States of America, es la única responsable de la administración y
participación en el Plan, así como de la adquisición de acciones, por lo que de
ninguna manera podrá establecerse una relación de trabajo entre el Beneficiario
y la Compañía, ya que el Beneficiario participa únicamente en de forma comercial
y su único patrón lo es Con-way Truckload de Mexico, S.A. de C.V o Menlo
Worldwide Mexico, S. de R.L. de C.V., la participación en el Plan tampoco genera
ningún derecho entre el Beneficiario y el Patrón.


Reconocimiento del Plan de Documentos. Al aceptar las Restricted Stock Units, el
Beneficiario reconoce que ha recibido una copia del Plan, que lo ha revisado
junto con el Convenio, y  que ha entendido y aceptado completamente las
disposiciones contenidas en el Plan y en el Convenio.


Adicionalmente, al firmar el presente documento, reconoce que ha leído y
aprobado de manera expresa y específica los términos y condiciones contenidos en
el apartado 7 del Convenio, el cual claramente establece y describe: (a) que la
participación en el Plan no constituye un derecho adquirido; (b) que el Plan y
la participación en el mismo es ofrecida por la Compañía en forma totalmente
discrecional; (c) la participación en el Plan es voluntaria; y (d) que la
Compañía, así como sus Afiliadas no son responsables por cualquier detrimento en
el valor de las acciones que integran las Restricted Stock Units.


Finalmente, el Beneficiario acepta no reservarse ninguna acción o derecho para
interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de su participación en el Plan y en
consecuencia, otorga a su patrón el más amplio y completo  finiquito que en
derecho proceda, así como a la Compañía, a sus Afiliadas, respecto a cualquier
demanda que pudiera originarse derivada del Plan.


 
18

--------------------------------------------------------------------------------

 
 
NETHERLANDS


Notifications


Securities Law Information.  Recipient residing in the Netherlands should be
aware of the Dutch insider-trading rules, which may impact the sale of shares of
Stock acquired upon vesting of the Restricted Stock Units.  In particular,
Recipient may be prohibited from effectuating certain transactions if Recipient
possesses inside information about the Company.


Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands.  “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price.  The insider could be any Employee of the Company or an Affiliate
in the Netherlands who has inside information as described herein.


Given the broad scope of the definition of inside information, certain Employees
working at the Company or an Affiliate in the Netherlands may have inside
information and, thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when in possession of the inside
information.


If Recipient is uncertain whether the insider-trading rules apply to his or her
situation, Recipient should consult his or her personal legal advisor.


SINGAPORE


Notifications


Securities Law Information.  The Restricted Stock Units are being granted to
Recipient pursuant to the “Qualifying Person” exemption under section 273(1)(f)
of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”).  The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. Recipient should note that such Restricted
Stock Unit grant is subject to section 257 of the SFA and Recipient will not be
able to make any subsequent sale in Singapore, or any offer of such subsequent
sale of the shares of Stock underlying the Restricted Stock Units unless such
sale or offer in Singapore is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA (Chapter 289,
2006 Ed.).


 
19

--------------------------------------------------------------------------------

 
 
Director Notification Requirement.  If Recipient is a director, associate
director or shadow director of the Company or a Singapore Affiliate of the
Company, Recipient is subject to certain notification requirements under the
Singapore Companies Act.  Among these requirements is an obligation to notify
the Singaporean Affiliate in writing when Recipient receives an interest (e.g.,
Restricted Stock Units, shares of Stock, etc.) in the Company or any related
companies within two days of (i) its acquisition or disposal, (ii) any change in
a previously disclosed interest (e.g., when the shares of Stock are sold), or
(iii) becoming a director.


UNITED KINGDOM


Terms and Conditions


Taxes.  The following supplements Section 5 of the Agreement:


If payment or withholding of the income taxes is not made within ninety (90)
days of the event giving rise to the income tax liability or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income taxes shall
constitute a loan owed by Recipient to the Employer, effective as of the Due
Date.  Recipient agrees that the loan will bear interest at the then-current
official rate of Her Majesty’s Revenue & Customs (“HMRC”), it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Section 5 of the
Agreement.


Notwithstanding the foregoing, if Recipient is a Director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Recipient shall not be eligible for a loan from the Company to cover the income
taxes due.  In the event that Recipient is a Director or executive officer and
income taxes are not collected from or paid by Recipient by the Due Date, the
amount of any uncollected income taxes will constitute a benefit to Recipient on
which additional income tax and National Insurance contributions (“NICs”) will
be payable.  Recipient understands that he or she will be responsible for
reporting and paying any income tax and NICs due on this additional benefit
directly to HMRC under the self-assessment regime.
 
 
20

--------------------------------------------------------------------------------

 
